                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


    United States of America,                                             Case No. 18-cr-307 (DSD/TNL)

                          Plaintiff,

          v.                                                                            ORDER

    Lennie Dwayne Brooks (1), and
    Randy Lorenzo Brooks (2),

                          Defendants.


         This matter comes before the Court on Defendants Lennie Dwayne Brooks and

Randy Lorenzo Brooks’s Motion to Continue Filing and Hearing Dates (ECF No. 131). 1

Defendant Randy Lorenzo Brooks has filed a Statement of Facts in Support of Exclusion

of Time Under Speedy Trial Act (ECF No. 138).

         Defendants request that the criminal motions filing deadline and motions hearing be

continued by 30 days based on voluminous additional discovery provided by the

Government following the superseding indictment. Defendant Randy Lorenzo Brooks

additionally states that he is “considering a potential settlement with the Government.”

(ECF No. 138 at ¶ 5.) The Government does not object to the requested continuance. (ECF

Nos. 131, 138 at ¶ 6.)

         Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting such a continuance outweigh the best interests of the public and Defendants in a


1
 Defendants Autumn Marie Nichols and Esperanza Cardenas previously joined in the motion but have since entered
guilty pleas in this matter. (ECF Nos. 136, 137.)
speedy trial and such continuance is necessary to provide Defendants and their attorneys

reasonable time necessary for effective preparation and to make efficient use of the parties’

resources. Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

           1. The Motion to Continue Filing and Hearing Dates (ECF No. 131) is
              GRANTED.

           2. The period of time from April 24 through June 19, 2019, shall be excluded
              from Speedy Trial Act computations in this case. See United States v. Mallett,
              751 F.3d 907, 911 (8th Cir. 2014) (“Exclusions of time attributable to one
              defendant apply to all codefendants.” (quotation omitted)); United States v.
              Arrellano-Garcia, 471 F.3d 897, 900 (8th Cir. 2006) (same).

           3. All motions in the above-entitled case shall be filed and served consistent with
              Federal Rules of Criminal Procedure 12(b) and 47 on or before May 29, 2019.
              D. Minn. LR 12.1(c)(1). Two courtesy copies of all motions and responses shall
              be delivered directly to the chambers of Magistrate Judge Leung. 2

           4. Counsel shall electronically file a letter on or before May 29, 2019,
              indicating whether the presently filed motions shall apply to any
              superseding indictment.

           5. Counsel shall electronically file a letter on or before May 29, 2019, if no
              motions will be filed and there is no need for hearing.

           6. All responses to motions shall be filed by June 13, 2019. D. Minn. LR
              12.1(c)(2).

           7. Any Notice of Intent to Call Witnesses shall be filed by June 13, 2019. D. Minn.
              LR. 12.1(c)(3)(A).

           8. Any Responsive Notice of Intent to Call Witnesses shall be filed by June 17,
              2019. D. Minn. LR 12.1(c)(3)(B).

           9. A motions hearing will be held pursuant to Federal Rules of Criminal Procedure
              12(c) where:


2
    U.S. Mail or hand-deliver to 300 South Fourth Street, Chambers 9W, Minneapolis, MN 55415.

                                                        2
           a.     The government makes timely disclosures and Defendant pleads
                  particularized matters for which an evidentiary hearing is necessary;
                  or

           b.     Oral argument is requested by either party in its motion, objection or
                  response pleadings.

     10. If required, the motions hearing shall be heard before Magistrate Judge Tony N.
         Leung on June 19, 2019, at 1:00 p.m., in Courtroom 9W, U.S. Courthouse, 300
         South Fourth Street, MINNEAPOLIS, Minnesota 55415.

     11. TRIAL:

           a.     IF NO PRETRIAL MOTIONS ARE FILED BY DEFENDANT,
                  the following trial and trial-related dates are:

                  All voir dire questions and jury instructions must be submitted to
                  District Judge David S. Doty on or before July 8, 2019.

                  This case must commence trial on July 15, 2019 at 9:30 a.m., before
                  District Judge Doty in Courtroom 14W, U.S. Courthouse, 300 South
                  Fourth Street, MINNEAPOLIS, Minnesota.

           b.     IF PRETRIAL MOTIONS ARE FILED, the trial date, and other
                  related dates, will be rescheduled following the ruling on pretrial
                  motions. Counsel must contact the Courtroom Deputy for
                  District Judge Doty to confirm the new trial date.




Dated: May 15     , 2019                             s/ Tony N. Leung
                                              Tony N. Leung
                                              United States Magistrate Judge
                                              District of Minnesota


                                              United States v. Brooks et al.
                                              Case No. 18-cr-307 (DSD/TNL)




                                          3
